OFFICLAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS78711

              OFFICIAL BUSINESS t-^Ha^i^                                 '*
                                                                 ^°g,j
              STATE OF TEXAS                                         viriffl.F^rTC   PITNtV HOWES


            PENALTY FOR                                    02 1R                 $ 00.26s
10/29/2014  PRIVATE USE                                    0006557458                OCT31     2014
PHIFER, KEVIN LEE            Tr. Ct No. WO^O^^Af,LEDFROM z,p                                  ,R7m
                                                                                             82,351-01
On this day, the application for 11:07 Writ of Habeas Corpus has been received
and presented to the Court.        '>: 7":.                      '
                                                                             Abel Acosta, Clerk

        UNABLE TO             KEVIN LEE PHIFER
        LOCATE W/O
                              SMITH UNIT- TDC.# 1311767
        TDC3 #
        ANfC NSN   REF NOU    7-313 COUNTY ROAD 19
                              LA MESA, TX 79331-1898



                                                                                                         i
                                                  'if*'".-. ,'
                                                    *'* A^SS l*At'jBS3at ft* IBS                         '